Citation Nr: 1307885	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  05-28 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial compensable rating for sciatica of the right lower extremity.  

2.  Entitlement to an increased initial rating for sciatica of the left lower extremity, rated as noncompensable prior to November 1, 2005, and as 10 percent disabling since November 1, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to September 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2004 and August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In October 2004, the RO, in pertinent part, granted service connection for a lumbar spine disability and noted that the Veteran experienced radiculopathy of the right lower extremity.  In February 2005, the Veteran filed a Notice of Disagreement with the assigned disability rating for his lumbar spine disability.  The RO furnished the Veteran a Statement of the Case in July 2005, and the Veteran filed a Substantive Appeal (statement accepted in lieu of VA Form 9) in September 2005.  In August 2007, the RO, in pertinent part, re-evaluated the Veteran's lumbar spine disability and granted service connection for sciatica of the bilateral lower extremities.  The RO assigned 0 percent disability ratings for sciatica of the right and left lower extremities, effective September 11, 2004, and assigned a 10 percent disability rating for sciatica of the left lower extremity, effective November 1, 2005.  In October 2007, the Veteran disagreed with the assigned initial ratings for sciatica of the bilateral lower extremities, and the issues of increased initial rating for sciatica of the bilateral lower extremities were included as part of the Veteran's appeal for increased rating for a lumbar spine disability.  

The Board remanded the claims for additional development in October 2008, September 2010, and June 2012.    

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that certain documents, including VA medical records dated from January 2005 to January 2007 and a March 2006 notification letter compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), are potentially relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  


FINDINGS OF FACT

1.  Prior to November 1, 2006, the Veteran made subjective complaints of radiating pain, numbness/weakness, and tingling regarding his sciatica of the right lower extremity, but his disability was objectively asymptomatic.  

2.  Since November 1, 2006, the Veteran's sciatica of the right lower extremity has been manifested by no more than mild incomplete paralysis.  

3.  Prior to November 1, 2005, the Veteran made subjective complaints of radiating pain, numbness/weakness, and tingling regarding his sciatica of the left lower extremity, but his disability was objectively asymptomatic.

4.  Since November 1, 2005, the Veteran's sciatica of the left lower extremity has been manifested by no more than mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  Prior to November 1, 2006, the criteria for an initial compensable rating for sciatica of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012).

2.  Since November 1, 2006, the criteria for an initial 10 percent rating for sciatica of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012).

3.  Prior to November 1, 2005, the criteria for an initial compensable rating for sciatica of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012).

4.  Since November 1, 2005, the criteria for an initial rating in excess of 10 percent for sciatica of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA 
will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a June 2004 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence 
will be obtained by VA.  A March 2006 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in December 2012.

However, the appeal arises from the initial awards of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2012).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical records, VA examination reports, and the Veteran's statements.

The Board also notes that actions requested in the prior remands have been undertaken.  Instructions pertinent to the claims being decided included providing VCAA notice for the issue of increased rating for sciatica of the right lower extremity, clarifying whether the Veteran wanted to withdraw his appeal, determining whether the Veteran had been prescribed bed rest by any of his physicians, obtaining the Veteran's work history of time lost from work or absences, obtaining private medical records from Capital Medical Center and Cascadia International Pain Center, obtaining updated VA treatment records, and scheduling the Veteran for a VA examination.  

In response, the RO/AMC sent a September 2010 VCAA notification letter regarding the claim for increased initial rating for sciatica of the right lower extremity.  The RO/AMC also obtained all available current VA treatment records from the VA Medical Center in Puget Sound, Washington.  In September 2010 correspondence, the RO/AMC requested that the Veteran provide information regarding any physician-prescribed bed rest as well as absences or time lost from work.  Additionally, in July 2012 correspondence, the RO/AMC requested that the Veteran clarify whether he wanted to withdraw his appeal and that he complete authorization and consent forms for any private medical providers he had sought treatment with (including Capital Medical Center and Cascadia International Pain Center).  However, the Veteran did not respond to the September 2010 and July 2012 requests.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Finally, the RO/AMC scheduled the Veteran for February 2009 and November 2010 VA examinations.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).    

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for sciatica of the right lower extremity was granted by the August 2007 rating decision, with a noncompensable rating assigned, effective September 11, 2004.  Service connection for sciatica of the left lower extremity was also granted by the August 2007 rating decision, with a noncompensable rating assigned, effective September 11, 2004, and a 10 percent rating assigned, effective November 1, 2005.  

The Veteran's sciatica of the bilateral lower extremities are currently evaluated under Diagnostic Code 8520.  Under that Code, incomplete paralysis of the sciatic nerve warrants 10, 20, 40, or 60 percent evaluations if it is mild, moderate, moderately severe, or severe with marked muscular atrophy, respectively.  An 80 percent rating is warranted for paralysis of the sciatic nerve if the paralysis is complete; the foot dangles and drops; no active movement possible of muscles below the knee; flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012). 

On VA examination in July 2004, the Veteran complained of right leg numbness and tingling due to his lumbar spine disability.  He reported experiencing flare-ups with some numbness in the right leg primarily on the back of the leg and a tingling sensation after standing for long periods of time.  Examination revealed no significant neurologic findings, and the examiner noted that the Veteran's right leg disability did not have significant impact upon his daily activities or usual occupation.  The diagnosis was episodic right leg sensory radiculitis, currently asymptomatic.  

At a March 2007 VA examination, the Veteran reported that he had been suffering from radiculopathy of the bilateral lower extremities for 6 years.  He stated that his nerve disease affected his buttocks, low back, the backs of his legs, and his feet.  He complained that due to the nerve disease, he experienced tingling, numbness, abnormal sensation, and weakness of the affected parts.  His symptoms prevented him from walking, sitting, or standing for either short or long periods of time.  He also stated that his nerve condition had caused him to suffer constant, localized pain in his back, buttocks, legs, and feet for 6 years.  He indicated that the pain was aching, sharp, sticking, and cramping in nature, and that it was a 10/10 in severity.  He maintained that the pain was elicited by physical activity and relieved by rest, medication, epidural steroid injection, and facet injection.  He complained that he required bed rest when the pain occurred.  His functional impairment was noted to be no prolonged walking, standing, or sitting.  

Examination revealed no evidence of radiating pain on movement of the lumbar spine.  Muscle spasm was absent, and there was negative straight leg raising bilaterally.  There were signs of intervertebral disc syndrome, including sensory deficit of the left front leg at L4 and sensory deficit of the left lateral leg, left dorsal foot, and left lateral foot at L5.  Knee jerk and ankle jerk were 2+ bilaterally.  The intervertebral disc syndrome did not cause any bowel dysfunction, bladder dysfunction, or erectile dysfunction.  The examiner indicated that the most likely peripheral nerve involved was the sciatic nerve, and there were findings of neuralgia.  There was evidence of sensory dysfunction with findings of decreased sensation in the left lateral foot and leg.  The examiner diagnosed the Veteran with thoracolumbar degenerative disc disease with intervertebral disc syndrome involving the sciatic nerve.  Subjective factors were noted to be chronic mid and low back pain with radiation to the lower legs.  Objective factors included thoracolumbar tenderness, pain with range of motion, and decreased sensation in the left lower leg and dorsal foot.  

On VA examination in November 2010, the Veteran reported that he would schedule personal appointments after work or on the weekends and therefore would not miss any work.  He indicated that he worked as a supervisor for City Transit, which involved desk work or brief rides indoors.  He stated that he was unable to perform manual labor.  The examiner noted that the Veteran was very industrious and refused to miss work.  Instead, he pushed through the pain and continued at his job.  The examiner found that it was only common sense to assume that the Veteran was able to work because he was currently still working.  The examiner opined that the Veteran was not able to perform any labor type work that involved lifting, digging, or more vigorous use of his body.  However, the Veteran was found to be capable of performing his current job.  The examiner also reported that no physician had prescribed any bed rest for the Veteran.        

VA and private medical records dated from January 2005 to April 2012 show that the Veteran received intermittent treatment for his bilateral lower extremity sciatica.  The Veteran's subjective complaints included experiencing a cramping sharp pain from the bilateral legs to the feet, numbness/weakness in the bilateral lower extremities, and some rare tingling in the bilateral feet.  However, prior to November 1, 2006, neurological examinations consistently revealed no objective abnormalities.    

In a November 1, 2006 VA medical report, the Veteran reported that an increase in his low back pain had consequently increased the radicular symptoms into both of his legs.  He complained of buttock pain radiating to his posterior thigh and to the back of the leg.  He also indicated that he had radicular pain to the posterior aspect of the right lower extremity and of the left extremity.  He maintained that he experienced tingling, but denied feeling any burning sensation in the bilateral legs and feet or numbness from the waist down.  He stated that he had no chills, fecal incontinence, or urinary incontinence.  Examination revealed muscle spasms of the lumbosacral spine.  Straight leg raising test was positive, but Waddell's test was negative.  Sensation and motor strength of the bilateral lower extremities were found to be normal.  The Veteran was noted to have an antalgic gait.  Bilateral knee jerk reflex and right ankle jerk reflex were normal.  However, the left ankle jerk reflex was diminished, and plantar reflex of the bilateral feet were absent.  The examiner diagnosed the Veteran with sciatica and found that the Veteran had worsening low back pain and bilateral lower extremity radicular symptoms.   

The Veteran underwent MRIs of the lumbar spine in May 2005, December 2006, January 2009, and January 2010.  These MRIs revealed multilevel disc desiccation and degenerative disc disease, mild degenerative disc bulges at L3-4 and L4-5, mild multilevel degenerative joint disease, and modest lumbar spondylosis at L3-4 and L4-5.  

The medical evidence also indicates that the Veteran received lumbar medial branch block/facet nerve injections and epidural injections in January 2007, February 2007, April 2007, August 2007, and September 2007.  

Right Lower Extremity

The Veteran has been assigned an initial noncompensable rating for sciatica of the right lower extremity.  

Prior to November 1, 2006, although the Veteran complained of radicular symptoms such as numbness in the right leg primarily on the back of the leg and a tingling sensation after standing for long periods of time, the medical evidence of record shows that the Veteran had no objective symptoms of sciatica of the right lower extremity.  Indeed, a July 2004 VA examination revealed no significant neurologic findings, and the Veteran was found to have episodic right leg sensory radiculitis that was currently asymptomatic.  Similarly, despite the Veteran's complaints of some rare tingling in both feet in a January 2005 VA medical report and bilateral leg to knee cramping sharp pain and numbness/weakness in an April 2005 VA medical report, no objective neurological abnormalities were found.  Thus, an initial compensable rating is not warranted prior to November 1, 2006 for sciatica of the right lower extremity, as there was no objective evidence establishing the presence of incomplete paralysis of the Veteran's right lower extremity to a mild degree.    

However, during a November 1, 2006 VA treatment session, in addition to the Veteran's subjective complaints of radicular pain to the posterior aspect of the right lower extremity, there was objective evidence of sciatica symptoms in the right lower extremity.  Straight leg raising was positive, and plantar reflex of the right foot was absent.  Additionally, the VA physician specifically found that the Veteran had sciatica and worsening bilateral lower extremity radicular symptoms.  Although there were no specific findings of sciatica in the right lower extremity on VA examination in March 2007, the Veteran continued to report symptoms of tingling, numbness, abnormal sensation, and weakness in the bilateral buttocks, low back, the backs of both legs, and both feet.  The Veteran's symptoms of his sciatica of the right lower extremity were wholly sensory in nature.  At no time did the Veteran report any bowel or bladder dysfunction, and the March 2007 VA examiner specifically found that the Veteran's sciatica did not cause bladder/bowel dysfunction or erectile dysfunction.  When the nerve involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that as of November 1, 2006, his sciatica of the right lower extremity has been mild in severity.  Given the intermittent involvement of the right lower extremity with full motor strength and mostly normal reflexes, the preponderance of the evidence indicates the incomplete paralysis is no more than mild in severity.  Therefore, a 10 percent rating is warranted for mild incomplete paralysis of the right sciatic nerve for the period since November 1, 2006.  A higher initial rating is not warranted as the symptoms described above are wholly sensory and reflect no more than mild incomplete paralysis.  

Left Lower Extremity Prior to November 1, 2005

Prior to November 1, 2005, the Veteran was assigned an initial noncompensable rating for sciatica of the left lower extremity.  

Although the Veteran complained of some rare tingling in the feet in a January 2005 VA treatment record and of bilateral leg to knee cramping sharp pain and numbness/weakness in an April 2005 VA medical report, the medical evidence of record shows that the Veteran had no objective symptoms of sciatica of the left lower extremity.  Indeed, a July 2004 VA examination revealed no significant neurologic findings, and the Veteran was found to only have episodic right leg sensory radiculitis that was currently asymptomatic.  Similarly, there were no objective neurological findings in the January 2005 and April 2005 VA medical reports.  Thus, an initial compensable rating is not warranted prior to November 1, 2005 for sciatica of the left lower extremity, as there was no objective evidence establishing the presence of incomplete paralysis of the Veteran's left lower extremity to a mild degree.    

Left Lower Extremity Since November 1, 2005

Since November 1, 2005, the Veteran has been assigned an initial 10 percent rating for sciatica of the left lower extremity.  

The medical evidence of record during the period under consideration shows that the Veteran had objective manifestations of sciatica in the left lower extremity.  Specifically, a November 2006 VA medical report indicated that the Veteran had positive straight leg raising, diminished left ankle jerk reflex, and absent plantar reflex in the left foot.  Additionally, on VA examination in March 2007, the Veteran was revealed to have evidence of sensory dysfunction with findings of decreased sensation in the left lateral foot and leg.  However, during the period under consideration, the Veteran had intact motor strength as well as normal knee jerk reflex.  Moreover, the Veteran's symptoms of his sciatica of the left lower extremity were wholly sensory in nature.  At no time did the Veteran report any bowel or bladder dysfunction, and the March 2007 VA examiner specifically found that the Veteran's sciatica did not cause bladder/bowel dysfunction or erectile dysfunction.  When the nerve involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  Given the intermittent involvement of the right lower extremity with full motor strength and normal knee reflexes, the preponderance of the evidence indicates the incomplete paralysis is no more than mild in severity.  Therefore, an initial rating in excess of 10 percent is not warranted for the period under consideration, as the symptoms described above reflect no more than mild incomplete paralysis of the right sciatic nerve.  

Other Considerations

The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his sciatica of the bilateral lower extremities.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during the relevant periods on appeal.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012); see also Fenderson, supra. 

The Board has also considered whether the Veteran's sciatica of the bilateral lower extremities presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  His 0 percent ratings for sciatica of the left lower extremity prior to November 1, 2005 and for sciatica of the right lower extremity prior to November 1, 2006 contemplate the Veteran's subjective sensory complaints but lack of corresponding objective functional impairment.  Indeed, the Veteran's disabilities were asymptomatic for these specific periods, and therefore the 0 percent ratings reflected this fact.  Similarly, the Veteran's 10 percent ratings for sciatica of the left lower extremity since November 1, 2005 and for sciatica of the right lower extremity since November 1, 2006 contemplate his subjective complaints and mild, objective, wholly sensory, functional impairment of decreased sensation and ankle jerk in the left lower extremity and absent plantar reflexes in both feet.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  



(CONTINUED ON NEXT PAGE)


ORDER

Prior to November 1, 2006, an initial compensable rating for sciatica of the right lower extremity is denied.  

Since November 1, 2006, an initial 10 percent rating for sciatica of the right lower extremity is granted.  

Prior to November 1, 2005, an initial compensable rating for sciatica of the left lower extremity is denied.  

Since November 1, 2005, an initial rating in excess of 10 percent for sciatica of the left lower extremity is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


